Since the decision of the Van Riper Case, 106 N. Y., 611; 11 N. Y. State Rep., 155, sec. 291, subd. 5, of the Penal Code was amended by Laws 1888, chap. 145, § 6, so that the presence of either parent is sufficient at the examination before the court or magistrate. The case here shows that the mother was present. That portion of the order of the general term which was appealed from reversed, and order made discharging writ as to the person of Annie Brown and remanding her to the custody of the defendant under the order of commitment. All concur.
Reversing 32 N. Y. State Rep., 822.